Citation Nr: 1204828	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  08-38 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent disabling for status post herniated nucleus pulposus L4-5 and L5-S1 (a back disability).

2.  Entitlement to a separate evaluation for right lower extremity radiculopathy, as due to service-connected back disability.

3.  Entitlement to a separate evaluation for left lower extremity radiculopathy, as due to service-connected back disability.

4.  Entitlement to service connection for duodenal ulcer, as secondary to a back disability.

5.  Entitlement to service connection for gastroesophageal reflux disease (GERD), as secondary to a back disability.

6.  Entitlement to total disability based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The Board is cognizant of the U.S. Court of Appeals for Veterans Claim's (Court) holding that when a claimant files a claim, he or she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Additionally, the Board observes that the Veteran has claimed entitlement to service connection for a duodenal ulcer and GERD.  Accordingly, because the Veteran is not considered competent to diagnosis his symptomatology, the Board will consider all abdominal claims but characterize them as two separate issues.

The issues of entitlement to service connection for duodenal ulcer and GERD, as secondary to a back disability, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  During the appeal period, the Veteran's service-connected back disability is not shown to result in unfavorable ankylosis of the entire spine.

2.  The Veteran's back disability results in moderate, but no more than moderate, radiculopathy of the right lower extremity.

3.  The Veteran's back disability results in moderate, but no more than moderate, radiculopathy of the left lower extremity


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 60 percent disabling for service-connected back disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.25, 4.26, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2011).

2.  The criteria for a 20 percent, but no more than 20 percent, rating for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2011).

3.  The criteria for a 20 percent, but no more than 20 percent, rating for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations concerning VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505, 509 (2007), and whether the veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the Court held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased evaluation claims.

Service connection was established for a back disability in a September 1971 rating decision.  When the Veteran filed his current claim in December 2007, a 60 percent evaluation was in place.

The Board considers several diagnostic codes in evaluating the Veteran's thoracolumbar spine disability.  Diagnostic Code 5235 (vertebral fracture or dislocation), Diagnostic Code 5236 (sacroiliac injury and weakness), Diagnostic Code 5237 (lumbosacral or cervical strain), Diagnostic Code 5238 (spinal stenosis), Diagnostic Code 5239 (spondylolisthesis or segmental instability), Diagnostic Code 5240 (ankylosing spondylitis), Diagnostic Code 5241 (spinal fusion), Diagnostic Code 5242 (degenerative arthritis of the spine) (see also, Diagnostic Code 5003), and Diagnostic Code 5243 (IVDS) are evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.

The General Rating Formula for Diseases and Injuries of the Spine provides for the assignment of a 20 percent rating where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating requires forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine.  Important for this case, a 100 percent rating requires unfavorable ankylosis of the entire spine.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2).  See also 38 C.F.R. § 4.71a, Plate V.

Also for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. at Note (5).

Intervertebral Disc Syndrome (IVDS) (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

According to the Formula for Rating IVDS Based on Incapacitating Episodes, a 20 percent rating contemplates incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note 1.

The Board finds that the criteria for a rating greater than 60 percent for the Veteran's back disability (which includes degenerative disc disease) have not been met for any time during the appeal period.  To meet the 100 percent disability criteria, the Veteran must demonstrate that his back disability results in unfavorable ankylosis of the entire spine.  See 38 C.F.R. § 4.71a.

Also, in this regard, the Board must emphasize that the Veteran is already receiving a 60 percent disability rating for his back disability, which represents the maximum allowable evaluation under Diagnostic Code 5243 for intervertebral disc syndrome based on incapacitating episodes.

In short, there is no competent lay or medical evidence, to include VA examinations of the Veteran's spine in December 2007 and March 2009, that the Veteran's entire spine is fixed in flexion or extension resulting in symptoms such as difficulty with walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation.  Indeed, his back disability is not manifested by unfavorable ankylosis of the entire spine and a 100 percent disability evaluation is not warranted.

The Board notes that the Veteran is also claiming service connection for duodenal ulcer and GERD.  These issues are addressed in the Remand section below.  However, with respect to these disorders and their application to the claim for an increased rating for a back disability, the evidence of record does not reflect that the Veteran has gastrointestinal symptoms due to pressure of the costal margin on the abdomen indicating that the Veteran's entire spine is fixed in flexion or extension.  As such, unfavorable ankylosis of the entire spine is not demonstrated during the appeal period and an evaluation in excess of 60 percent disabling is not warranted.

As mentioned above, the Veteran is already receiving the highest possible disability rating for intervertebral disc syndrome with incapacitating episodes and a higher evaluation under this diagnostic code is also unavailable.

The Board further observes that the Veteran's post-service clinical records, including VA outpatient treatment reports and Social Security Administration records, do not contain any significant findings favorable to his claim according to the applicable criteria.

Regarding the overall severity of the Veteran's back disability, as manifested orthopedically, the Board places high probative value to the findings of the VA examiners.  These results paint a disability picture that most closely approximates a 60 percent disability evaluation.

With respect to the Veteran's claim for a higher evaluation of his back disability as manifested neurologically, the Board has considered the potential application of various other provisions of the regulations concerning VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

While the Veteran's December 2007 and March 2009 VA examinations both indicate that the Veteran has a post-operative scar on his thoracolumbar spine, the evidence does not reflect that the Veteran's scar is deep, unstable, or painful.  See 38 C.F.R.  § 4.118.  Although the December 2007 VA examination report noted that the scar was "mildly tender," this does not rise to the level of a painful scar as required by 38 C.F.R. § 4.118, Diagnostic Code 7804.  Indeed, the examination report revealed that the scar was stable, freely moving, and had normal pigmentation.  In this regard, a separate evaluation for the Veteran's scar residual as due to his back disability is not warranted.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and involves consideration of such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In rating disability involving injury to the peripheral nerves and their residuals, attention is to be given to the site and character of injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor.  Id.

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Id.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  Id.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy. Id. Diagnostic Code 8620 refers to neuritis of the sciatic nerve while Diagnostic Code 8720 refers to neuralgia of the sciatic nerve.

The Board observes that the words "mild," "moderate," "moderately severe," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A.  § 7104(a) (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2011).

As mentioned above, the Veteran underwent VA examinations of his spine in December 2007 and March 2009.  In the December 2007 examination report, the examiner indicated that the Veteran had multilevel degenerative changes of the lumbar intervertebral discs and facet joints most severe at L5-S1, resulting in moderate narrowing of the right neural formen.  Indeed, the Veteran reported that he would have radiculopathy into his bilateral legs, right greater than left, especially in the right buttock following an L4-L5 pattern down across the posterior thigh than laterally across the knee into the lateral crest and on top of his foot on the fourth and fifth digits.  He explained that this was a burning sensation with needles, with "an irritating pain."  Upon objective examination, the Veteran reported a worsening of pain upon straight leg raise and slump test but without any further sensory loss.  He also described a sensation of "soft sponging under my toes" but retained sensation.  Reflexes were abnormal bilaterally with negative clonus and negative Babinski.  Ultimately, the December 2007 VA examiner concluded that the Veteran had residual right radiculopathy with no current evidence of motor function involvement, however, "he did not describe much in the way of left radicular type symptoms."

During the March 2009 VA examination, the Veteran reported that his right leg would "go out on him at times" and described a bilateral ache down the back of both legs over the lateral calf and anteriorly to the of the foot.  At that point, the Veteran stated that the "right is the same as the left" and reported tingling in his toes with numbness over the same distribution.  A sensory exam revealed decreased sensation of the bilateral entire foot and lateral calves.  Reflexes were diminished but symmetric throughout.  Straight leg raising bilaterally gave him pains into his feet and slump test was positive bilaterally.  

At that time, the VA examiner assessed the Veteran with lumbar disc disease with bilateral radiculopathy.

Although the December 2007 examination report indicated that the Veteran's right lower extremity radiculopathy was more severe than the left lower extremity radiculopathy, it appears that they were of equal severity in the March 2009 examination.  In consideration of the benefit-of-the-doubt rule and with the clear evidence of bilateral lower extremity radiculopathy due to a back disability, the Board finds that separate disability ratings of 20 percent for moderate, incomplete paralysis of the left and right sciatic nerve is appropriate.

However, the evidence of record does not suggest that the Veteran's bilateral lower extremity radiculopathy ever rose to a "severe" level.  Indeed, the December 2007 examination revealed only a "moderate" narrowing of the right neural formen and his radicular symptoms throughout the appeal period did not give rise to severe, incomplete paralysis.  As such, ratings higher than 20 percent disabling for the right and left lower extremity is not warranted.

This finding does not suggest that this problem is permanent.  A future examination may be required to determine the nature and extent of the current problem, whether the problem is now mild or has ended.  At this time, based on this evidence, the Board believes that this is the most appropriate evaluation at this time. 

Extraschedular

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2011).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  Further, the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Court has also clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board has considered an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) and determined referral for extraschedular consideration is not warranted in this case.

Ratings have been assigned that contemplate the disability and symptomatology of each manifestation of the Veteran's disability resulting from a back disability.  There are no manifestations of the Veteran's back disability that have not been contemplated by the rating schedule and an adequate evaluation was assigned based on evidence showing the symptomatology and/or disability.  Indeed, the medical evidence of record does not reflect that the Veteran has been hospitalized due to his back disability or that it markedly interfered with his employment beyond what the schedular criteria already contemplates.  In this regard, the issue of TDIU is discussed in the Remand portion of this decision.  Therefore, no referral for extraschedular consideration is required and no further analysis is in order.

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in March 2006, June 2006, and October 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In Vazquez-Flores v. Peake, 22 Vet App. 137 (2008), the Court held that more specific notice was necessary for an increased rating claim, to include providing the applicable rating criteria.  However, Vazquez-Flores was overruled, in part, eliminating the requirement that such notice must include information about the diagnostic code under which a disability is rated, and notice about the impact of the disability on daily life.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  In any event, while not required, the Veteran was provided with the specific language of the diagnostic criteria in post-adjudicatory documents.

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.


ORDER

Entitlement to an evaluation in excess of 60 percent disabling for a back disability is denied.

Entitlement to a separate evaluation of 20 percent, but no higher than 20 percent, for right lower extremity radiculopathy is granted, subject to the applicable laws and regulations concerning the payment of monetary benefits.

Entitlement to a separate evaluation of 20 percent, but no higher than 20 percent, for left lower extremity radiculopathy is granted, subject to the applicable laws and regulations concerning the payment of monetary benefits.


REMAND

At the outset, the board acknowledges the RO's development in this case.  Nonetheless, a review of the claims file indicates that additional action is necessary.  Although the Board sincerely regrets the delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

TDIU

In the March 2009 examination report, the examiner indicated that the Veteran "was medically retired 09/2008.  He occupation was instrument repair.  He reported that he was "forced out because of all his medical problems."  The Board also notes that the Veteran is receiving benefits from the Social Security Administration.

The Court has recently held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, if the disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

In Comer v. Peake, the U.S. Court of Appeals for the Federal Circuit held that VA must consider TDIU as part of the issue of a proper disability rating whenever there is "cogent evidence of unemployability, regardless of whether [the claimant] states specifically that he is seeking TDIU benefits."  552 F.3d 1362, 1366 (Fed.Cir.2009).  Reading Rice and Comer together, it is clear that VA is required to consider entitlement to a rating of TDIU as part of an initial claim for benefits when either the claimant specifically requests a TDIU rating or when the record contains evidence of unemployability.

Here, the record reflects evidence of unemployability, raising the issue of whether a grant of total disability based on individual unemployability (TDIU) is warranted.  Accordingly, the Veteran should be provided with appropriate notice as to how to substantiate a claim for TDIU.

It would be fundamentally unfair to the Veteran to decide a claim which has not been developed and adjudicated by the RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In order to comply with precedential Court opinion, this issue, therefore, is remanded for further development.

Duodenal Ulcer and GERD

Service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2011).  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.

The Veteran contends that his claimed duodenal ulcer and GERD are secondary to his back disability, specifically that the medications taken for his back disability resulted in the claimed abdominal problems.  As such, further development is required as to these secondary claims in order to fulfill VA's obligations under the duty to assist.

VA's duty to assist requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R § 3.159 (2011).  VA's statutory duty to assist the veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

The Veteran has not been afforded a VA examination of his claimed duodenal ulcer and GERD, as secondary to his currently service-connected back disability.  As such, a medical opinion should be obtained to determine the etiology of the Veteran's duodenal ulcer and GERD conditions, if any, to include whether the claimed conditions are aggravated by the Veteran's service-connected back disability.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran notice consistent with 38 U.S.C.A.  § 5103(a) and 38 C.F.R. § 3.159(b) regarding the claim of entitlement to TDIU.

2. Schedule the Veteran for a VA examination to determine whether he currently has duodenal ulcer and GERD conditions, and if so, to ascertain the etiology of his current duodenal ulcer and GERD conditions.  The claims file and a copy of this Remand must be provided to the examiner in conjunction with the examination.  All necessary tests should be conducted and all clinical findings reported in detail.

The examiner should first determine whether the Veteran has a duodenal ulcer and/or GERD condition.

The examiner is asked to render medical opinions as to the following:

Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's duodenal ulcer and GERD condition, if any, are related to his military service and/or is caused or aggravated by the Veteran's service-connected back disability.  If the opinion is that his service-connected back disability aggravated his duodenal ulcer or GERD, the examiner should specify, so far as possible, the degree of disability (pathology/impairment) resulting from such aggravation.

If the Veteran does not have a diagnosed duodenal ulcer or GERD, the examiner should so state.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A complete rationale is required for all opinions rendered.  The opinion should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

3. Then, readjudicate the Veteran's claims for service connection for duodenal ulcer and GERD, as secondary to service-connected back disability, with application of all appropriate laws, regulations, and case law , and consideration of any additional information obtained as a result of this Remand.  

If the decision, with respect to the claims, remains adverse to the Veteran, he and his representative, if any, should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

4. After completion of any necessary notice, assistance, and other development which may be deemed necessary, including affording the Veteran an examination of his service-connected disabilities and their impact on his employability (if needed), the RO should adjudicate the Veteran's claim of entitlement to TDIU in a separate rating action.  

All appropriate administrative and appellate procedures should be followed.  This issue of TDIU is not before the Board unless the Veteran appeals the rating action.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


